Citation Nr: 1000831	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  94-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for an anxiety disorder prior to April 30, 1998.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for an anxiety beginning April 30, 1998. 

4.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinosinusitis prior to April 4, 2002 and in excess 
of 30 percent beginning April 4, 2002.

5.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma prior to January 6, 2000.  

6.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma beginning January 6, 2000. 

7.  Entitlement to an evaluation in excess of 10 percent for 
tonsillitis.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1977.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2006 to the Department of Veterans 
Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) 
for additional development.  A September 2009 rating decision 
granted service connection for allergic conjunctivitis 
associated with allergic rhinosinusitis, with a 10 percent 
rating assigned effective August 8, 2008; granted an 
increased evaluation of 30 percent for allergic 
rhinosinusitis, effective April 4, 2002; and granted an 
increased evaluation of 30 percent for bronchial asthma, 
effective August 8, 2008.  
Because the ratings for allergic rhinosinusitis and bronchial 
asthma are not the maximum ratings available, the issue of 
whether higher ratings are warranted for service-connected 
allergic rhinosinusitis and bronchial asthma are still part 
of the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The Veteran does not have a skin disorder that is due to 
an event or incident of his active service.

2.  The manifestations of the service-connected anxiety 
disorder are shown to more nearly approximate that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks beginning April 30, 1998.

3.  There is no evidence of occupational and social 
impairment with reduced reliability and productivity due to 
service-connected anxiety disorder.

4.  There is a lack of evidence of the symptomatology 
required for an evaluation in excess of 10 percent for 
allergic rhinosinusitis under either the old or current 
schedular criteria prior to April 4, 2002 and a lack of 
evidence of the symptomatology required for an evaluation in 
excess of 30 percent under the current schedular criteria 
beginning April 4, 2002.  

5.  There is no evidence of the symptomatology required for a 
30 percent evaluation for bronchial asthma under either the 
old or new rating criteria for Diagnostic Code 6602 prior to 
January 6, 2000.

6.  VA examination on January 6, 2000 reveals that the 
Veteran was taking daily inhalational or oral bronchodilator 
therapy.

7.  There is no evidence of hoarseness with thickening or 
nodules of chords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.

8.  The Veteran is service connected for allergic 
rhinosinusitis, 30 percent disabling; an anxiety disorder, 30 
percent disabling; bronchial asthma, 30 percent disabling; 
chronic tonsillitis, 10 percent disabling; and allergic 
conjunctivitis associated with allergic rhinosinusitis, 10 
percent disabling.  His combined rating is 70 percent.  

9.  The Veteran has completed two years of college; he last 
worked full time in 1989 for the Postal Service.   

10.  The service-connected disabilities are not shown to 
preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a skin disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for service-connected anxiety 
disorder prior to April 30, 1998 are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9400 (1997).

3.  The criteria for the assignment of an initial evaluation 
of 30 percent for service-connected anxiety disorder 
beginning April 30, 1998 are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9400 (2009).  






4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected allergic 
rhinosinusitis prior to April 4, 2002 and for an evaluation 
in excess of 30 percent beginning April 4, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.97 including Diagnostic Codes 6501-6513 
(2009).

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected bronchial asthma 
prior to January 6, 2000 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 
(1996); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Code 6602 
(1999).

6.  The criteria for the assignment of an evaluation of 30 
percent for service-connected bronchial asthma beginning 
January 6, 2000 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Code 
6602 (2009).  

7.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected tonsillitis are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Codes 
6599-6516 (2009).

8.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to the Veteran was not sent in this case until later 
in the claims process because the case began prior to the 
passage of the VCAA.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in May 2002 that informed him of the requirements 
needed to establish entitlement to service connection.  A 
letter was sent to the Veteran in December 2006 that informed 
him of the requirements needed to establish entitlement to an 
increased rating and individual unemployability.  There are 
subsequent supplemental statements of the case on the issues 
on appeal.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letters.  

The December 2006 letter provided information concerning 
evaluations and effective dates that could be assigned should 
service connection be granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA compensation examinations 
were conducted in January 2004 and a VA skin examination was 
conducted in August 2009.  Although the most recent VA 
compensation examinations were conducted in January 2004, the 
Board finds that the increased rating issues on appeal need 
not be remanded again for current examinations, merely on the 
basis of the passage of time as there is sufficient medical 
evidence on file to make reasoned decisions on the increased 
rating issues before the Board.

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims, including at his personal hearing.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for a skin disorder due 
to service.  Having carefully considered this claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim for service connection for a skin disorder, and the 
appeal will therefore be denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment and examination 
reports dated from September 1977 to August 2009, the hearing 
testimony, and written statements by and on behalf of the 
Veteran.  

The Veteran's service treatment records reveal that he 
complained in July 1976 of a three day history of a rash 
under his right arm; contact dermatitis was diagnosed.  He 
complained in August 1976 of a painful rash in the right 
axilla, and hidradenitis suppurativa was diagnosed.  Tinea 
pedis was noted in January 1977.  The Veteran's skin was 
noted to be normal on discharge medical evaluation in April 
1977.

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

The Veteran's skin was reported to be normal on VA general 
medical examination in September 1977.  His skin was noted to 
be normal in May 1984.  His skin was described as flushed, 
cold, and clammy in February 1986.  There are no subsequent 
complaints or findings of a skin disorder.  When examined by 
VA in August 2009, the examiner noted that there was no 
evidence of a current skin problem.  The diagnosis was status 
post contact dermatitis, treated and resolved without 
sequelae, with no evidence of a skin disorder on VA 
examination.

The above evidence reveals that although the Veteran had skin 
complaints in service, there was no skin problem at service 
discharge and no evidence of a chronic post-service skin 
disorder.  Because there is no medical evidence after 
discharge of a skin disorder, there is also no nexus opinion 
in favor of the claim.  As the above-noted elements required 
for a finding of service connection have not been shown, 
service connection for a skin disorder is denied.

Due consideration has been given to the hearing testimony and 
written statements on file in support of the Veteran's 
service connection claim.  Although lay persons, such as the 
Veteran, can provide competent evidence as to his or her 
observations, he or she cannot provide competent evidence to 
establish the etiology of any current diagnosis, to include 
whether the Veteran has a current skin condition that is 
causally related to service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  



In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Anxiety Disorder

The Veteran was originally granted service connection for a 
psychiatric disability in an April 1999 rating decision and 
assigned a 10 percent evaluation under Diagnostic Code 9400, 
effective February 23, 1990.  The Veteran timely appealed.  A 
30 percent rating was granted for service-connected anxiety 
disorder by rating decision in March 2005, effective December 
2, 2002.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders.  61 Fed. Reg. 
52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO provided the Veteran notice of both the old and new 
regulations.  Thus, the Board finds that it may proceed with 
a decision on the merits of the Veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the Veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders (VA Schedule) read as follows:

A 0 percent rating was assigned when there were neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  A 10 percent rating was assigned when there was 
emotional tension or other evidence of anxiety productive of 
"mild" social and industrial impairment.  A 30 percent 
rating was assigned for "definite" social and industrial 
impairment.  A 50 percent rating was assigned for 
"considerable" impairment of social and industrial 
adaptability.  A 70 percent rating was assigned for severe 
impairment of social and industrial adaptability.  A 100 
percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the Veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
2002).


In a precedent opinion, dated November 9, 1993, the General 
Counsel for VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  In that opinion, the term "considerable," as 
used in 38 C.F.R. § 4.132 to describe the criterion for a 50 
percent evaluation, was defined to describe a "rather large," 
degree of strength or intensity.  Id., at 5.  VA, including 
the Board, is bound by this interpretation of the term.  38 
U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of 
only one of the criteria listed for a 100 percent rating in 
Diagnostic Code 9400 may be sufficient to support the 
assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 
97 (1994).

Under the current schedular criteria, a 10 percent rating is 
assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  



A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
Veteran's service-connected psychiatric disability does not 
more nearly approximate the criteria for an initial rating in 
excess of 10 percent prior to December 2, 2002 or to an 
initial rating in excess of 30 percent beginning December 2, 
2002.  

According to a September 1990 statement from J.M.N., M.D., 
the Veteran had been treated for a generalized anxiety 
disorder with depression since September 1988.  Dr. N 
reported in August 1993 that the Veteran had frequent 
episodes of severe anxiety and depression but that he 
appeared to be doing better on his current medications; the 
prognosis was poor.

The Veteran said on VA psychiatric examination in November 
1993 that he had retired from the Postal Service in 1990 due 
to his rhinosinusitis.  However, it was specifically reported 
that there were no suicidal or homicidal ideations and no 
delusions or hallucinations.  The Veteran's affect was 
described as exaggerated; his mood was somewhat anxious.  The 
diagnosis was psychological factors affecting physical 
condition; very strong histrionic and some borderline 
personality features.  The Veteran's level of functioning was 
considered fair.

According to a July 1997 statement from T.L., Ph.D., the 
Veteran had a major depressive disorder with psychotic 
features; his mood was congruent.

The diagnoses on VA psychiatric evaluation in February 1998 
were psychological factors affecting a physical condition; 
anxiety disorder, not otherwise specified, secondary to 
asthma medications; and histrionic and borderline personality 
traits.  GAF was 65.  

The Veteran was hospitalized at a VA facility from April to 
May 1998 for major depression, with suicidal ideation and a 
high level of anxiety, precipitated by family problems; GAF 
was noted to be 45.  His condition improved with hospital 
treatment.

It was reported on VA examination in December 1999 that the 
Veteran appeared anxious and restless.  He was alert and in 
contact with reality.  He was well oriented.  His answers 
were relevant, coherent, and logical.  There were no 
delusions, hallucinations, suicidal or homicidal ideations.  
Memory and intellectual functioning were considered adequate.  
Judgment was fair; insight was poor.  The diagnosis was 
generalized anxiety disorder with some depression.  GAF was 
60-65.  

The Veteran was hospitalized at a VA facility in August 2000 
for psychiatric problems, including suicidal ideation.  He 
improved with treatment, and the discharge diagnosis was 
generalized anxiety disorder/atypical depression.  GAF was 65 
at discharge.

The Veteran was hospitalized again in February 2003 for 
psychiatric complaints, including suicidal ideation, related 
to his marriage and financial problems.  He was alert and 
oriented with a normal memory.  His mood was anxious, and his 
affect was appropriate.  It was noted that there was no 
evidence of an active perceptual or thought disorder, 
although the Veteran talked about hearing voices.  The 
discharge diagnosis was generalized anxiety disorder, rule 
out depression.  GAF was 30 on admission and 60 on discharge.

The Veteran complained on VA psychiatric evaluation in 
January 2004 of anxiety and depression.  He was taking 
medication for his psychiatric disorder and reported a good 
response to treatment.  He was described as adequately 
dressed and groomed.  He was alert and oriented.  His mood 
was anxious; his affect was constricted.  Attention, 
concentration, and memory were good.  His speech was clear 
and coherent.  There wee no hallucinations, homicidal or 
suicidal ideations.  His insight and judgment were fair.  He 
exhibited good impulse control.  No impairment of thought 
processes or communications were reported.  The diagnosis was 
generalized anxiety disorder with depressive features, and 
GAF was 55.

The Board finds that the evidence beginning April 30, 1998, 
the date the Veteran was hospitalized for his psychiatric 
problems, shows psychiatric symptomatology that more nearly 
approximates the criteria for a rating of 30 percent under 
the new schedular criteria.  His GAF on hospitalization was 
45, and he was described as having major depression, with 
suicidal ideation and a high level of anxiety.  He was 
hospitalized again in August 2000 for his psychiatric 
problems.

Although the above medical evidence beginning April 30, 1998 
shows psychiatric disability with some occupational and 
social impairment, as indicated by the Veteran's current 30 
percent rating, the preponderance of the evidence is against 
the assignment of an evaluation of 50 percent.  The above 
evidence does not reveal occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Moreover, the Veteran's GAF scores 
were 60-65 on VA evaluation in December 1999 and 55 on VA 
examination in January 2004, which indicate mild to moderate 
impairment.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 10 percent for service-connected 
anxiety disorder prior to April 30, 1998 and to an evaluation 
in excess of 30 percent beginning April 30, 1998, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Allergic Rhinosinusitis

The Veteran was originally granted service connection for 
allergic rhinosinusitis by rating decision dated in November 
1979 and assigned a 10 percent rating, effective March 2, 
1979, under Diagnostic Codes 6599-6501-6513.  A claim for 
increase was filed in December 1988, which was denied by 
rating decision in March 1989.  The Veteran timely appealed.  
A 30 percent rating was granted by rating decision in 
September 2009, effective April 4, 2002.

The Board observes that the criteria relating to respiratory 
disabilities, including sinusitis and allergic rhinitis were 
amended, effective October 7, 1996, over the appeals period 
and the most favorable one must be applied.  See 61 Fed. Reg. 
46720 (Sept. 5, 1996).

The RO has provided the Veteran notice of both the old and 
new regulations.  Thus, the Board finds that it may proceed 
with a decision on the merits of the Veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the Veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Prior to October 7, 1996, atrophic chronic rhinitis, with 
definite atrophy of internasal structure, and moderate 
secretion, warranted a 10 percent rating; atrophic chronic 
rhinitis with moderate crusting and ozena, atrophic changes, 
warranted a 30 percent rating; and atrophic chronic rhinitis, 
with massive crusting and marked ozena, with anosmia, 
warranted a 50 percent rating.  38 C.F.R. § 4.96, Diagnostic 
Code 6501 (1996).

Prior to October 7, 1996, moderate sinusitis, with discharge 
or crusting or scabbing and infrequent headaches warranted a 
10 percent disability rating; severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches and purulent discharge or crusting reflecting 
purulence warranted a 30 percent disability rating; and 
postoperative (following radical operation) sinusitis with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations was rated at a 50 percent 
disability rating.  38 C.F.R. § 4.96, Diagnostic Code 6510 - 
6514 (1996).

Effective October 7, 1996, sinusitis is rated under the 
General Rating Formula for Sinusitis.  A 10 percent 
disability rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97 Diagnostic Codes 6510 - 6514 (2009).

Effective October 7, 1996, there is no longer a Diagnostic 
Code 6501 and a 10 percent rating is assigned for allergic or 
vasomotor rhinitis, without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  With polyps, a 30 percent 
rating is warranted.  38 C.F.R. 
§ 4.97, Code 6522 (2009).

X-rays of the paranasal sinuses in February 1989 showed right 
maxillary sinusitis.

According to a March 1990 statement from C.J.C., M.D., the 
Veteran had chronic sinus disease and severe allergic 
rhinitis; he was to be restricted to indoor jobs.

X-rays of the paranasal sinuses on VA evaluation in March 
1991 revealed findings suggestive of non-acute inflammatory 
diseases of the sinuses.

According to an August 1993 statement from L.E.S.V., M.D., 
the Veteran had chronic sinusitis with associated allergic 
rhinitis, bronchial asthma and/or syno-bronchial syndrome, 
sensorineural hearing loss in the right ear, and anxiety with 
depression.  Dr. V said that the "[c]ondition [is] at such a 
point which required him to be disabled from work at Postal 
Services."  

The Veteran complained on VA examination in December 1993 of 
nasal obstruction, recurrent sneezing, watery rhinorrhea, and 
post nasal discharge.  Physical examination revealed 
congestive turbinates; there was no pus or polyps in the 
nose; the nasal septum was straight.  Sinus X-rays showed 
grossly normal paranasal sinuses.  Severe allergic 
rhinosinusitis was diagnosed.

Private X-rays in April 1997 revealed opacification and 
mucosal swelling in both maxillary sinuses.

On VA examination in July 1998, the Veteran complained of 
nasal congestion, sneezing, and headaches.  Examination did 
not reveal any purulent discharge; there was approximately 5 
percent nasal obstruction.  X-rays showed maxillary antral 
sinusitis changes and a small deviation of the nasal septum 
towards the left.  Allergic rhinosinusitis was diagnosed.

According to a February 1999 CT scan of the paranasal 
sinuses, the Veteran was status post bilateral Caldwell-Luc 
procedure, with bony defect at the floor of both maxillary 
sinuses, and status post endoscopic sinus surgery with 
foreshortened middle turbinates.

The Veteran complained on VA evaluation in December 1999 of 
nasal congestion, sneezing, headaches, nasal secretions, and 
a sore throat.  He said that his sinus problem interfered 
with breathing through his nose and that he had been 
incapacitated several times due to his condition.  Nasal 
mucosa was noted to be very pale, with marked engorged 
turbinates.  Chronic allergic rhinosinusitis was diagnosed.  
X-rays of the paranasal sinuses showed normal air spaces.




An MRI of the sinuses in February 2003 showed a retention 
cyst of the left sphenoid sinus, mild left maxillary 
sinusitis, and mild chronic ethmoid sinusitis.

The Veteran complained on VA examination in January 2004 of 
recurrent nasal stuffiness and watery discharge.  There was 
no interference with breathing through the nose, and no 
purulent discharge was found.  The diagnoses were allergic 
rhinitis, synechia of the left nostril, and retention cyst of 
the right maxillary sinus.

There is no medical evidence prior to April 4, 2002 of the 
symptomatology required for an evaluation in excess of 10 
percent under either the old schedular criteria in effect 
prior to October 7, 1996 or under the current criteria.  In 
other words, there is no evidence prior to April 4, 2002 of 
atrophic chronic rhinitis with moderate crusting and ozena; 
or of severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches and purulent 
discharge or crusting reflecting purulence; or, after October 
7, 1996, of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Additionally, 
there is no evidence after October 7, 1996 of allergic 
rhinitis with polyps.  Although the Veteran said in December 
1999 that he had been incapacitated several times, there is 
no medical confirmation of this contention and X-rays of the 
paranasal sinuses at that time were considered grossly 
normal.  No evidence of purulent discharge was shown.

The Board also finds that there is no medical evidence 
beginning April 4, 2002 of the symptomatology required for an 
evaluation in excess of 30 percent under current Diagnostic 
Code 6513, such as radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Moreover, as the current 30 percent evaluation is the maximum 
schedular rating for allergic rhinitis, a higher rating 
cannot be granted under Diagnostic Code 6522.  In fact, the 
Veteran's sinusitis was considered mild on MRI in February 
2003; and no purulent discharge or crusting was found on VA 
examination in January 2004.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
allergic rhinosinusitis prior to April 4, 2002 and to an 
evaluation in excess of 30 percent beginning April 4, 2002, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Bronchial Asthma

The Veteran was originally granted service connection for 
bronchial asthma by rating decision dated in February 1988 
and assigned a 10 percent rating, effective October 5, 1987, 
under Diagnostic Code 6602.  A claim for increase was filed 
in December 1988, which was denied by rating decision in 
March 1989.  The Veteran timely appealed.  A 30 percent 
rating was assigned by rating decision in September 2009, 
effective August 8, 2008.

As noted above, effective October 7, 1996, VA amended 38 
C.F.R. §§ 4.96 and 4.97 (1995) which address the respiratory 
system.  Thus, the respiratory disorder must be evaluated 
under the old and the new rating criteria to determine which 
version is most favorable to the appellant.  See VAOPGCPREC 
3-2003, 65 Fed. Reg. 33422 (2000).

The RO has provided the Veteran notice of both the old and 
new regulations.  Thus, the Board finds that it may proceed 
with a decision on the merits of the Veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the Veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Prior to October 7, 1996, a 10 percent evaluation was 
warranted under Code 6602 for paroxysms of asthmatic-type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation was warranted for 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  The next 
schedular evaluation of 60 percent required severe disability 
with frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent evaluation was assigned for 
pronounced bronchial asthma; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks; and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Code 6602 
(1996).

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, as of October 
7, 1996, a 10 percent rating is warranted for Forced 
Expiratory Volume at one second (FEV-1) of 71- to 80-percent 
predicted; or, FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent; or, intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent rating is warranted for FEV-1 of 56- 
to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; 
or, daily inhalational or oral bronchodilator therapy; or, 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 of 40- 55-percent predicted; 
or, FEV- 1/FVC of 40 to 55 percent; or, at least monthly 
visits to a physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Code 
6602 (2009).  

Post-bronchodilator studies are required when PFT's are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFT's are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  38 C.F.R. § 4.96(d)(4) (2009).  When 
evaluating based on PFT's, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results. In those cases, use the pre-
bronchodilator values for rating purposes.  38 C.F.R. 
§ 4.96(d)(5) (2009).

Bronchial asthma was reported on private statements in 
February 1989 and June 1990 and on a VA report for December 
1989.


VA pulmonary function tests (PFT) in February 1989 were 
within normal limits, with pre-bronchodilator FEV-1 of 100 
percent of predicted and post-bronchodilator FEV-1/FVC was 81 
percent.  February 1991 PFS revealed mild airflow obstruction 
with partial response to bronchodilators.  Post-
bronchodilator FEV-1 was 104 percent of predicted; post-
bronchodilator FEV-1/FVC was 95 percent.

It was noted on VA examination in November 1993 that the 
Veteran used an inhaler.  He had a chronic cough productive 
of clear sputum and dyspnea on strong efforts.  PFT in 
December 1993 revealed minimal airway obstruction, with a 
significant response to bronchodilators.  Post-bronchodilator 
FEV-1 was 100 percent of predicted; FEV-1/FVC was 75 percent.  
The diagnosis was bronchial asthma with mild airway 
obstruction.

VA PFT in June 1995 revealed mild airflow obstruction with 
air trapping and a response to inhaled bronchodilators.  
Post-bronchodilator FEV-1 was 95 percent of predicted; post-
bronchodilator FEV-1/FVC was 74 percent.

The Veteran said on VA examination in July 1998 that although 
he still had daily chest oppression, full-blown asthma 
attacks had become much less frequent.  He used an inhaler.  
PFT showed mild obstructive ventilatory defect with a 
response to bronchodilators; it was noted that there had not 
been a significant change since 1995.  Bronchial asthma was 
diagnosed.  Pre-bronchodilator FEV-1 was 118 percent of 
predicted; post-bronchodilator FEV-1/FVC was 78 percent.  

VA PFT in December 1999 revealed mild airway obstruction with 
response to bronchodilator and moderate hyperinflation and 
air trapping.  Pre-bronchodilator FEV-1 was 114 percent of 
predicted and post-bronchodilator FEV-1/FVC was 74 percent.  
The Veteran complained on VA respiratory examination on 
January 6, 2000 of daily asthma attacks, with chest 
tightness, wheezing, dry cough, and dyspnea, for which he 
used inhalers and oral medication.  It was noted that there 
was no evidence of chronic pulmonary thromboembolism, 
ankylosing spondylitis, or residuals of malignancy.  Chronic 
bronchial asthma was diagnosed.

The Veteran complained on VA examination in January 2004 of a 
chronic productive cough with clear sputum and dyspnea on 
strong efforts; he did not report hemoptysis or anorexia.  He 
said that he had asthma 2-3 times a week.  There was no 
evidence of periods of incapacitation, cor pulmonale, or 
restrictive disease.  Bronchial asthma was diagnosed.  PFT in 
February 2004 showed mild obstructive ventilatory impairment, 
not responsive to bronchodilators.  FEV-1 was 116 percent of 
predicted, FEV-1/FVC was 72 percent.

There is no medical evidence prior to January 6, 2000 of the 
symptomatology required for an evaluation in excess of 10 
percent under either the old schedular criteria in effect 
prior to October 7, 1996 or under the current criteria.  
Despite the notation in November 1993 of dyspnea on strong 
efforts, there is no evidence of moderate bronchial asthma 
with asthmatic attacks separated by only 10-14 day intervals 
with moderate dyspnea on exertion between attacks.  In fact, 
PFT prior to January 6, 2000 show FEV-1 of greater than 70 
percent of predicted and FEV-1/FVC of greater than 70 
percent, and airflow obstruction was noted to be mild.  

However, when examined by VA on January 6, 2000, the Veteran 
complained of daily attacks of asthma, with chest tightness, 
wheezing, dry cough, and dyspnea, for which he used two types 
of inhalers and oral Theophilline.  As there is evidence of 
daily inhalational or oral bronchodilator therapy beginning 
on January 6, 2000, an increased rating of 30 percent is 
warranted beginning January 6, 2000.

The Board finds that there is no medical evidence since 
January 6, 2000 of the symptomatology required for an 
evaluation in excess of 30 percent under the current 
criteria, as PFT show FEV-1 of greater than 55 percent of 
predicted and FEV- 1/FVC of greater than 55 percent.  
Additionally, there is no evidence of at least monthly visits 
to a physician for required care of exacerbations or 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
bronchial asthma prior to January 6, 2000 and to an 
evaluation in excess of 30 percent beginning January 6, 2000, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Tonsillitis

The Veteran was originally granted service connection for 
tonsillitis by rating decision dated in December 1977 and 
assigned a 10 percent rating, effective June 11, 1977, under 
Diagnostic Codes 6599-6516.  A claim for increase was filed 
in December 1988, which was denied by rating decision in 
March 1989.  The Veteran timely appealed.

A designation of a diagnostic code that ends in "99" 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with another 
diagnostic code indicates that the disability has been rated 
as analogous to the second code listed.  See 38 C.F.R. §§ 
4.20, 4.27 (2009).  Consequently, the Veteran's tonsillitis 
is rated as analogous to laryngitis under Diagnostic Code 
6516.
The changes in the schedular criteria for the respiratory 
system discussed above also apply to tonsillitis.  

The RO has provided the Veteran notice of both the old and 
new regulations.  Thus, the Board finds that it may proceed 
with a decision on the merits of the Veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the Veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Under the previous rating criteria, a 10 percent rating was 
warranted for moderate chronic laryngitis, with catarrhal 
inflammation of cords or mucous membrane and moderate 
hoarseness.  A 30 percent rating was assigned when the 
chronic laryngitis was severe, with marked pathological 
changes, such as inflammation of cords or mucous membrane, 
thickening or nodules of cords or submucous infiltration and 
marked hoarseness.  38 C.F.R. § 4.97 (1996).


Under the amended criteria of Code 6516, effective October 7, 
1996, a 10 percent rating is warranted if there is hoarseness 
with inflammation of cords or mucous membrane. A 30 percent 
rating will be assigned when there is hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97 (2009).

Chronic tonsillitis was diagnosed on VA examination in April 
1991.  The Veteran's complaints on VA examination in December 
1999 included a sore throat.  VA and private treatment and 
examination records on file do not contain any complaints or 
findings of any of the symptomatology needed for a 30 percent 
rating for tonsillitis under either the criteria in effect 
prior to October 7, 1996 or the criteria effective beginning 
on this date.  Consequently, an evaluation in excess of 10 
percent is not warranted for tonsillitis under either the old 
or new schedular criteria.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
tonsillitis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

TDIU

The Veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2009).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).  

The Veteran has completed two years of college and has worked 
for the Postal Service.  According to the Veteran's 
application, he last worked on a full time basis in 1989.  
The Veteran is currently service connected for allergic 
rhinosinusitis, 30 percent disabling; an anxiety disorder, 30 
percent disabling; bronchial asthma, 30 percent disabling; 
chronic tonsillitis, 10 percent disabling; and allergic 
conjunctivitis associated with allergic rhinosinusitis, 10 
percent disabling.  His combined rating is 70 percent.  
Therefore, because of his disabilities affecting the 
respiratory system, he meets the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the injury.  38 C.F.R. 
§ 4.1; Van Hoose supra  .

The Veteran has additional disabilities, including 
hypertension, which are not service connected and cannot be 
considered when determining whether he warrants an 
extraschedular rating.

Consequently, the Board must now determine whether the 
Veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his educational 
and occupational background.  The Veteran has completed two 
years of college; he last worked full time in 1989 as a 
letter carrier for the Postal Service.  

Based on the above evidence as a whole, the Board finds that 
while the Veteran's service-connected disabilities cause 
functional impairment, as evidenced by the ratings assigned 
to the disabilities, they do not preclude substantially 
gainful employment in keeping with his educational background 
and work experience.  As noted above, when examined by VA in 
January 2004, the Veteran was well oriented, his 
concentration and memory were good, and there was no 
impairment of thought processes or communications;GAF was 55, 
which is considered indicative of only moderate impairment.  
With respect to the Veteran's respiratory disabilities, there 
was no interference with breathing through the nose on 
respiratory evaluation in January 2004, and PFS showed only 
mild obstructive impairment.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the Veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a skin disorder is denied.

An initial evaluation in excess of 10 percent for anxiety 
disorder prior to April 30, 1998 is denied.  

An evaluation of 30 percent for anxiety disorder beginning 
April 30, 1998 is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for allergic 
rhinosinusitis prior to April 4, 2002 and in excess of 30 
percent beginning April 4, 2002 is denied.

An evaluation in excess of 10 percent for bronchial asthma 
prior to January 6, 2000 is denied.  

An evaluation of 30 percent for bronchial asthma beginning 
January 6, 2000 is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for chronic tonsillitis 
is denied.

TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


